142 F.3d 442
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Manuel CASTANEDA, Plaintiff-Appellant,v.Charles D. MARSHALL, Warden;  James Gomez;  Dir. Dept. ofCorr.;  J.B. Williams, Corr. Lt.;  D.T. Hawkes;  T. Jenkins;J.M. Briddle;  M. Reyes;  R. Asuncion;  S. Fletcher;McKay, Defendants-Appellees.
No. 97-15538.D.C. No. CV-93-03118-CW.
United States Court of Appeals,Ninth Circuit.
.Submitted April 20, 1998.**Decided April 24, 1998.

Appeal from the United States District Court for the Northern District of California, Claudia Wilken, District Judge, Presiding.
Before BRUNETTI, RYMER, and T.G. NELSON, Circuit Judges.


1
MEMORANDUM*


2
Manuel Castaneda, a California state prisoner, appeals pro se the district court's summary judgment for defendants in his 42 U.S.C. § 1983 action alleging violation of his Fifth, Eighth, and Fourteenth Amendment rights.  We have jurisdiction pursuant to 28 U.S .C. § 1291.  We review de novo the district court's grant of summary judgment, see Harper v. Wallingford, 877 F.2d 728, 731 (9th Cir.1989), and we affirm.


3
Upon our review of the record, we conclude that Castaneda failed to establish a genuine issue that defendants violated the limited procedural rights he has with respect to placement and retention in administrative segregation.  See Hewitt v. Helms, 459 U.S. 460, 476, 477 n. 9, 103 S.Ct. 864, 74 L.Ed.2d 675 (1983);  Zimmerlee v. Keeney, 831 F.2d 183, 186-87 (9th Cir.1987);  Toussaint v. McCarthy, 801 F.2d 1080, 1100-01 (9th Cir.1986).


4
We also conclude that Castaneda failed to present evidence that he had a reasonable belief that information obtained during the debriefing process would be used in a criminal prosecution.  See United States v. Rendahl, 746 F.2d 553, 555 (9th Cir.1984).


5
Finally, we conclude that Castaneda failed to present evidence that defendants are deliberately indifferent to a threat to Castaneda's safety, if any, posed by his debriefing as a condition of being released from administrative segregation.  See Farmer v. Brennan, 511 U.S. 825, 834, 114 S.Ct. 1970, 128 L.Ed.2d 811 (1994)


6
Accordingly, the district court properly granted summary judgment for defendants.  See Harper, 877 F.2d at 731.


7
We reject Castaneda's remaining claims as meritless.


8
We deny Castaneda's motion for appointment of counsel in the absence of exceptional circumstances meriting such appointment.  See Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir.1991).


9
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4.  Accordingly, we deny Castaneda's request for oral argument


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3